DETAILED ACTION
Claim Objections
Claim 9 is objected to because of the following informalities:  the word ‘co-catalyst’ is misspelled as ‘co-catalyt’.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 recites the ratio of complex hydrogenation catalyst to co-catalyt in step a) is 1:(20-500). This is the same ratio recited in claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 depends from claim 1 and adds a metathesis reaction and steps (c) and (d). Claim 11 is indefinite because claim 1 recites steps (a) contacting catalyst with co-catalyst, (b) hydrogenating, and then claim 11 adds a metathesis, and also steps (c) contacting with a co-catalyst, and step (d) hydrogenating. Thus, claim 11 has two steps of contacting, steps (a) and (c), and two steps of hydrogenating, steps (b) and (d). It is unclear whether these steps are intended to be single steps or not. In other words, it appears that claim 11 is intending to recite that a metathesis in the presence of a co-catalyst occurs prior to step (a) of claim 1. However, due to the repetitive nature of the steps recited in claim 11, this is unclear.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obrecht (US 2015/0025199) in view of Wei (US 2016/0122376).
Obrecht teaches the hydrogenation of nitrile rubber by contacting a complex catalyst with at least one co-catalyst in a molar ratio of complex catalyst to co-catalyst in a range of 1:(1-550), preferably 1:20-550 (¶62) where the cocatalyst includes CH2=CRR’ (¶ 105) and gives examples such as 
    PNG
    media_image1.png
    43
    245
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    151
    154
    media_image2.png
    Greyscale
 (¶ 208). Obrecht teaches the catalyst is present in a metathesis reaction with a co-catalyst prior to the hydrogenation (¶ 532-534). Obrecht teaches the contacting is performed at -20˚C to 160˚C (¶ 523) and the hydrogenation is carried out from 60-120˚C (¶ 529). 
Obrecht does not explicitly recite the specific ruthenium catalyst claimed.
However,  Wei teaches ruthenium catalysts such as 
    PNG
    media_image3.png
    242
    244
    media_image3.png
    Greyscale
 (abstract, ¶ 6) which are used for hydrogenating unsaturated compounds including polymers (abstract) including nitrile rubber (¶51). This falls in the scope of the instant claims and is recited in claim 7.
It would have been obvious to one of ordinary skill in the art to use the catalysts of Wei because it has very high stability when exposed to air or water and may be used at low hydrogenation temperatures (¶ 52). Additionally, the nitrile rubber hydrogenated does not show any gel formation (¶ 52).

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 2016/0122376) in view of Obrecht (US 2015/0025199).
Wei teaches ruthenium catalysts such as 
    PNG
    media_image3.png
    242
    244
    media_image3.png
    Greyscale
 (abstract, ¶ 6) which are used for hydrogenating unsaturated compounds including polymers (abstract) including nitrile rubber (¶51). This falls in the scope of the instant claims and is recited in claim 7.
Wei does not explicitly recite the use of a co-catalyst. 
However, Obrecht teaches adding at least one co-catalyst in a molar ratio of complex catalyst to co-catalyst in a range of 1:(1-550), preferably 1:20-550 (¶62) where the cocatalyst includes CH2=CRR’ (¶ 105) and gives examples such as 
    PNG
    media_image1.png
    43
    245
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    151
    154
    media_image2.png
    Greyscale
 (¶ 208). Obrecht teaches the catalyst is present in a metathesis reaction with a co-catalyst prior to the hydrogenation (¶ 532-534). Obrecht teaches the contacting is performed at -20˚C to 160˚C (¶ 523) and the hydrogenation is carried out from 60-120˚C (¶ 529).
It would have been obvious to one of ordinary skill in the art to use a cocatalyst because the cocatalyst provides higher hydrogenation activity (¶ 641).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764